United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2050
Issued: August 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated January 2 and June 23, 2008. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; and (2) whether appellant has established continuing disability after
January 20, 2008, causally related to the accepted employment injury.
FACTUAL HISTORY
Appellant, a 49-year-old correctional counselor, injured his lower back on February 16,
2000, when he was thrown on his back during a self-defense training exercise. He filed a claim
for benefits on February 17, 2000, which the Office accepted for lumbar strain and laxity of the
left sacroiliac joint. Appellant returned to light duty on March 12, 2001. He filed a claim for
recurrence of his employment-related lower back condition on July 10, 2001, claiming that he

sustained a recurrence of his work-related lumbar strain as of July 9, 2001. The Office accepted
the claim for recurrence of lower back strain. It paid compensation for temporary total disability
and placed him on the periodic rolls.
In an April 18, 2002 report, Dr. Barry J. Ross, Board-certified in physical and
rehabilitative medicine, stated that appellant was developing worsening adjustment disorder
related to his chronic pain syndrome. He advised that appellant needed appropriate counseling
for pain management and cognitive and behavioral strategy development. Dr. Ross referred him
to a psychologist, Dr. Annelie S. Purdy, Ph.d and a specialist in pain management, for
psychological evaluation.
In a May 13, 2002 report, Dr. Purdy stated that appellant complained of residual pain and
felt emotionally overwhelmed, lost and confused regarding the insecurity of his future, economic
problems and uncertainty. She indicated that he experienced hopelessness, anxiety and increased
irritability due to his workers’ compensation litigation and his economic problems. Dr. Purdy
stated that appellant was not currently on medication but noted that he briefly received outpatient
therapy while serving in the military during the Vietnam War; he denied suicidal ideation and
homicidal ideation. She related that appellant experienced depression, anxiety and occasional
hallucinations, although she did not notice any paranoid tendencies or psychotic features.
Dr. Purdy diagnosed moderate depressive disorder, symptomatology and residuals from
post-traumatic stress disorder stemming from his war experiences, aggravated by feelings of
vulnerability induced by his work injury and anxiety disorder. She recommended therapy with a
psychologist familiar with chronic pain patients.
In a February 24, 2004 report, Dr. Wesley E. Griffitt, Board-certified in neurosurgery,
noted that appellant had complaints of chronic back pain, which he rated a 5 on a scale of
1 to 10. He stated that diagnostic tests showed no evidence of herniated discs, though a
electromyelogram showed evidence of chronic mid-lower radiculopathy with findings of
degenerative disc disease at L4-5 and a broad-based disc bulge eccentric to the left with some
possible neuroforaminal narrowing on the left. Dr. Griffitt stated that there was no evidence of
significant stenosis. He diagnosed chronic low back pain with history of a lumbar strain and
sacroiliac instability. Dr. Griffitt did not recommend surgical intervention in the low back based
on his examination, his review of the most recent magnetic resonance imaging (MRI) scan study
and appellant’s complaints; he opined that appellant would benefit most with conservative
measures.
To determine appellant’s current condition and to ascertain whether he still suffered
residuals from his accepted condition, the Office referred him for a second opinion examination
with Dr. Edward J. Prostic, Board-certified in orthopedic surgery.
In a report dated September 5, 2007, Dr. Prostic stated findings on examination, reviewed
the medical history and the statement of accepted facts and advised that appellant appeared to
have no more than lumbar sprain and strain caused by his February 2000 work-related accident.
He stated that appellant complained of a constant ache in the center of his low back at the waist
level with radiation across the back and upward. Dr. Prostic also related that he experienced
stiffness and soreness when he awakened in the morning which worsened with sitting, standing,
walking, bending, squatting, twisting, lifting, pushing, pulling, coughing, sneezing and inclement

2

weather. He stated, however, that appellant’s subjective complaints far outweighed the objective
findings. Dr. Prostic opined that he was capable of light-duty work which required limited
mobility and enabled him to change position as needed. He advised that appellant would benefit
from reconditioning efforts if his psychological condition could be improved. Dr. Prostic stated
that his “deconditioning” was predominantly due to psychological distress and other social
factors rather than his orthopedic injury.
In an October 5, 2007 supplemental report, Dr. Prostic stated that appellant’s overall
examination and inability to return to work were highly suggestive of psychological
decompensation. He advised that if appellant were to undergo a thorough psychological
evaluation, he would show either a very high depression scale or very high scores for
hypochondria and hysteria with a lower score for depression. Dr. Prostic stated that based upon
the results of his 2003 MRI scan and the lack of objective physical evidence he saw no physical
reason why appellant could not be able to return to work as a correctional officer. He advised
that, assuming that appellant was deconditioned, reconditioning exercises should allow him to
return to his previous employment. Dr. Prostic stated that the only reasons that would not be
possible would be psychological barrier to improvement, malingering or significant worsening of
his condition subsequent to his 2003 psychological evaluation. He asserted that, even if
appellant underwent a new MRI scan and showed more impressive pathology, his inability to
walk on his heels and toes and inability to flex, extend or laterally bend would be largely due to
either psychological distress or malingering.
On November 16, 2007 the Office issued a proposed termination of compensation claim
to appellant. It found that the weight of the medical evidence, as represented by the opinion of
Dr. Prostic, the second opinion physician, established that his accepted, employment-related
lower back strain had resolved. The Office noted that Dr. Prostic had stated that there was no
physical reason appellant could not return to his job as a correctional officer. While Dr. Prostic
noted a psychological component to appellant’s inability to work, the Office noted that it had
never accepted a psychological condition. Thus, it found that the only factors preventing
appellant from returning to work were nonwork related. The Office allowed appellant 30 days to
submit additional evidence or legal argument in opposition to the proposed termination.
Appellant did not submit any additional medical evidence.
By decision dated January 2, 2008, the Office terminated appellant’s compensation,
finding that Dr. Prostic’s opinion represented the weight of the medical evidence.
By letter dated January 11, 2008, appellant’s attorney requested an oral hearing, which
was held on April 11, 2008. At the hearing, appellant stated that he had a psychiatric condition
stemming from the February 2000 work incident which the Office had accepted. He asserted
that he had requested psychiatric care from the Office and noted that it had approved a
psychiatric consultation. Appellant’s attorney attended the hearing and argued that appellant had
a psychological condition which required further development of the medical evidence. He
noted that Dr. Prostic had indicated that there was a psychological component to appellant’s
inability to return to work and that appellant had been referred for psychological counseling to
assist with pain management. Counsel therefore contended that the Office was required to obtain
an opinion from a psychiatric specialist regarding this psychological component of appellant’s
accepted low back condition and to further develop the medical evidence regarding this issue.

3

By decision dated June 23, 2008, an Office hearing representative affirmed the January 2,
2008 termination decision, finding that the Office met its burden to terminate compensation.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened to order to justify termination or modification of compensation benefits.1
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.2
ANALYSIS -- ISSUE 1
In this case, the Office based its decision to terminate appellant’s compensation on the
opinion of Dr. Prostic, the Office referral physician. In his report dated September 5, 2007,
Dr. Prostic noted that he continued to complain of low back pain and stiffness but appeared to
have no more than some minor symptomatology from the lumbar sprain and strain caused by his
February 2000 work injury. He stated that appellant was capable of light-duty work, which
required limited mobility and enabled him to change position as needed. Dr. Prostic further
stated that appellant’s subjective complaints far outweighed the objective findings and that he
would benefit from reconditioning efforts if his psychological condition could be improved. He
advised that appellant’s “deconditioning” was predominantly due to psychological distress and
other social factors, as opposed to his orthopedic injury. Dr. Prostic reiterated in his October 5,
2007 report, that appellant’s overall examination and inability to return to work were highly
suggestive of psychological decompensation. He stated that in light of the lack of objective
physical evidence he saw no physical reason why appellant could not be able to return to work as
a correctional officer, provided that he underwent psychological counseling and undertook a
thorough reconditioning exercise program return to his previous employment. The Office relied
on the opinion of Dr. Prostic, finding that appellant had no residual disability for work resulting
from the accepted employment injury.
The Board finds that the Office properly found that Dr. Prostic’s referral opinion
represented the weight of the medical evidence and negated a causal relationship between
appellant’s current condition and his accepted February 2000 work injury. Dr. Prostic stated that
it was possible that appellant could return to his former job as a correctional officer if he
commenced retraining and psychological counseling. He opined, however, that in any case he
was capable of returning to light duty with restrictions. Dr. Prostic’s report is sufficiently
probative, rationalized and based upon a proper factual background. The Office therefore
properly relied on his opinion in its January 2, 2008 termination decision.

1

Mohamed Yunis, 42 ECAB 325, 334 (1991).

2

Id.

4

LEGAL PRECEDENT -- ISSUE 2
Once the Office properly terminated appellant’s compensation in its January 2, 2008
decision, the burden of proof shifted to him to establish continuing disability.3
ANALYSIS -- ISSUE 2
Appellant did not submit any additional medical evidence. Instead, his attorney argued
that the Office was required to obtain an opinion from a psychiatric specialist regarding the
psychological component of appellant’s condition and further develop the medical evidence. He
stated that the Office erred in relying on Dr. Prostic’s opinion to terminate compensation because
he indicated that there was a psychological component to appellant’s inability to return to work
and because a psychiatric problem had previously been noted in his medical history. The Board
finds that the Office properly rejected this argument. Although Dr. Prostic noted that a
psychological component was affecting appellant’s overall ability to return to work and stated
that he could benefit from a psychological reconditioning program, this does not diminish the
probative value of his opinion; he opined that appellant could return to light duty even if he did
not undergoing rehabilitative training and psychological therapy. While appellant’s treating
physician, Dr. Ross, did diagnose adjustment disorder and refer him to Dr. Purdy for
psychological counseling and testing in May 2002, Dr. Purdy did not present a probative,
rationalized medical opinion indicating that appellant had a psychological condition causally
related to employment factors. Further, the Office never accepted a psychiatric condition and
appellant never filed a claim based on a psychological condition causally related to his 2000
lumbar strain injury. There is no other indication in the record that a psychological component
contributed to appellant’s inability to work until Dr. Prostic’s September and October 2007
reports. As stated above, Dr. Prostic did not condition his opinion that appellant could return to
gainful employment on a requirement that he undergo additional retraining and psychological
counseling. He examined appellant and reviewed the medical record to determine whether he
still experienced disability related to his 2000 lumbar strain injury. On the basis of this
examination and review, Dr. Prostic concluded that appellant could return to gainful
employment. Thus, the Office hearing representative properly found in his June 23, 2008
decision that appellant had submitted no evidence sufficient to undermine the Office’s finding, in
its January 2, 2008 termination decision, that the opinion of Dr. Prostic represented the weight of
the medical evidence. The Board therefore affirms the June 23, 2008 and January 2, 2008 Office
decisions.
CONCLUSION
Under the circumstances described above, the Board finds that the Office met its burden
of proof to terminate appellant’s compensation benefits and he has not established an
employment-related continuing disability following the termination of his benefits.

3

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the June 23 and January 2, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

